Citation Nr: 1211563	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-31 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1981 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for a sleep disorder.  In December 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.


FINDING OF FACT

The Veteran's sleep disorder, diagnosed as sleep apnea, was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder, diagnosed as sleep apnea,  have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for a sleep disorder.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran seeks service connection for a sleep disorder.  He testified that he had symptoms of tiredness in service and that he started snoring in 1995 or 1996.  He indicated that tests were performed to see why he was tired but no diagnosis of a sleep disorder was provided.  After service he stated that started to see VA doctor, Dr. D., right after his retirement from the Air Force in June 2004 and had further testing done, but was not diagnosed with sleep apnea until 2008.  The Veteran submitted a number of lay statements from fellow service members and his wife, who is a Registered Nurse, noting the Veteran's sleep problems during his military service and thereafter.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The service treatment records are negative for any findings of a sleep disorder.  However, in March 1984 the Veteran was assessed to rule-out hypothyroidism and anemia.  The Veteran was again assessed to rule out macrocytic anemia in May 2002.  

The Veteran submitted a statement from his wife of 20 plus years who is also a Registered Nurse.  She recalled the Veteran on several occasions complaining to doctors of tiredness and low energy levels and a doctor informed them that the Veteran was anemic.  She also mentioned that the Veteran would toss and turn at night.  When the Veteran returned from Saudi Arabia she remembered the Veteran saying the doctors had attributed his sleepiness and energy levels to his chronic back problems.

The Veteran also submitted lay statements from fellow service members noting that the Veteran often seemed tired with low energy and would sometimes fall asleep while working on duty.  

After service, VA treatment records from June 2004 to July 2008 are not in the file.  An August 2008 VA physician note signed by Dr. D. notes that the Veteran had a history of chronic heavy snoring and some occasional apneic events at night, as well as daytime sleepiness.  He was referred for a sleep study to rule out obstructive sleep apnea.  A sleep study was subsequently performed in September 2008 and the Veteran was diagnosed as having obstructive sleep apnea.  

Dr. D. submitted an opinion in October 2008 noting that he had reviewed the Veteran's medical records and signed witness accounts in regards to his sleep apnea symptoms during his Air Force active duty enlistment.  Dr. D. noted that it was his opinion that it was more likely than not that the Veteran's sleep apnea developed during his active military career.  

After a careful review of the evidence of record, the Board finds that the Veteran suffers from sleep apnea and that this condition is related to his military service.  In making this determination, the Board notes that the Veteran is competent to report that he experienced sleepiness and snoring in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he felt tired and snored in service and continues to suffer from these symptoms after service.  While the service treatment records are negative, they do mention that he was assessed to rule out hypothyroidism and anemia, which is consistent with the Veteran's testimony that he was tested in service for his complaints but nothing revealed a sleep disorder.  The Veteran's wife and fellow service members also have submitted statements noting that the Veteran seemed tired and had low energy during his military service.  As such, the Board finds that the Veteran's statements, in addition to the statements from his wife and fellow service members, are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Finally, the Board finds it significant that a VA physician in October 2008 found that it was more likely than not that the Veteran had developed sleep apnea during his military career, based on review of the medical records and lay statements submitted.  

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is credible supporting evidence of the occurrence sleepiness and snoring in service and thereafter, and a medical diagnosis of sleep apnea related to the complaints in service, the Board concludes that the evidence supports the grant of service connection for a sleep disorder.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a sleep disorder is granted.


ORDER

Entitlement to service connection for a sleep disorder, diagnosed as sleep apnea, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


